Citation Nr: 0331524	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active honorable military service from May 
1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim for 
service connection for PTSD. 

Historically, in September 1973 the veteran sustained 
multiple severe injuries in a motor vehicle accident, to 
include head injuries.  In July 1998, the veteran filed a 
claim for service connection for PTSD secondary to his car 
accident.  

In a letter dated in August 1998, a clinical social worker at 
the Biloxi Veterans Center reported that the veteran was been 
seen for noncombat  PTSD which was chronic and severe.

In a November 1998 VA mental examination, the examiner 
reported that the veteran had been a heavy user of drugs and 
alcohol.  The examiner's diagnoses included major depressive 
disorder with psychotic features, PTSD, poly substance 
dependence, and adult antisocial behavior.

A March 1999 VA PTSD examination resulted in diagnoses of 
mood disorder due to head injury with depressive features; 
possible PTSD; and schizotypal and anti-social personality 
traits.  The examiner commented that the diagnosis of PTSD 
could be established if a sleep disorder could be ruled out.

In a March 1999 VA psychological evaluation, the psychologist 
reported that it was impossible to reach any meaningful 
conclusions regarding the presence or absence of any 
neurocognitive difficulties due to the questionable validity 
of the test results.  The psychologist made the following 
comments:

I am unable to find any data to support 
any interference in his lifestyle from 
his automobile accident and do not feel 
that he has a Post-Traumatic Stress 
Disorder at this time related to that 
particular incident.  However he does 
have some problems with his personality 
and getting along with others.........

The psychologist diagnosed an anti-social personality.

Additional VA clinical notes were submitted including an 
April 1999 from a treating physician noting she concurred 
with the November 1998 VA examination's diagnosis.  In 
addition she believed the veteran had brain damage due to 
injuries sustained in the car accident in service.

A December 2000 VA mental disorders examination resulted in 
the following diagnoses:  major depressive disorder, 
recurrent, severe without psychotic features; personality 
change due to closed head trauma, aggressive and paranoid 
type; polysubstance dependence, in remission by history; 
alcohol dependence, in remission by history; anti-social 
personality disorder.  The examiner provided the following 
comments:

The serious motor vehicle accident he 
experienced in 1973 with the prolonged 
state of unconsciousness is a major 
player in his present emotional state.  
The undersigned feels strongly that there 
is significant frontal lobe damage 
resulting in a state of aggressiveness 
over and above what would be seen in a 
usual sociopath.  Additionally, it is 
fair to state that his poor insight and 
judgment are, to a great degree, 
attributable to frontal lobe impairment.

The examiner also reported that there was some PTSD 
symptomatology, but the symptoms were insufficient to warrant 
a diagnosis of PTSD.

A January 2001 VAMC entry reflects that the veteran suffered 
from a combination of PTSD and organicity.

In a decision dated in October 2002, an Administrative Law 
Judge (ALJ) noted that the veteran sustained multiple 
injuries in a car accident while serving in the military.  It 
was noted that a psychiatrist examined the veteran in October 
2000 and diagnosed him with PTSD with anxiety features and an 
organic personality disorder.  In January 2001, the doctor 
noted that the veteran was not doing well because of the 
combination of PTSD and organicity from his head trauma.  
Another doctor noted on August 28, 2002, that the veteran 
"has a long history of treatment at our outpatient clinic 
and carries a diagnosis of organic brain syndrome (secondary 
to severe car accident) and antisocial personality 
disorder."  The ALJ held that the veteran was under a 
"disability" as defined in Social Security regulations as 
of August 20, 1997, which has continued through the date of 
the decision and is expected to continue.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim 
that includes providing a medical examination or obtaining a 
medical opinion when the evidence of record does not contain 
sufficient competent medical evidence to decide a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(c)(4). 

On the basis of the evidence of record, the Board determines 
that additional evidentiary development, which includes 
providing a medical examination and obtaining a medical 
opinion, is required.  Therefore, in order to assist the 
veteran in developing the evidence necessary to substantiate 
his claim, the case is REMANDED for further development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is completed.  In particular, the 
RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
for service connection for a psychiatric 
disorder.  The RO should obtain these 
records and any current, outstanding VA 
treatment records.

3.  The RO should obtain copies of 
medical records which were utilized in 
adjudicating the veteran's claim for 
benefits from the Social Security 
Administration.

4.  The veteran should be afforded 
examination(s) to determine the nature of 
any and all psychiatric disabilities, 
including PTSD, major depression, organic 
brain syndrome, which may be related to 
trauma he sustained during his military 
service.  This includes a determination 
as to whether he has an organic mental 
disorder as a result of injuries 
sustained in the automobile accident in 
1973.  The claims folder must be made 
available to the examiner(s) prior to the 
examinations.  The examiner(s) should 
review the pertinent records in the 
claims file.  The examiner or examiners 
should review the veteran's history, 
obtain a report of the veteran's 
subjective complaints, provide clinical 
examination, and obtain diagnostic 
testing as needed to determine the 
likelihood that any currently diagnosed 
psychiatric disorder is related to the 
1973 automobile accident.  With respect 
to each psychiatric disorder found to be 
present, the physician(s) should offer an 
opinion as to whether it is at least as 
likely as not that the psychiatric 
disorder is related to the 1973 
automobile accident.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the vet-
eran, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case that addresses all 
relevant actions taken on the claims for 
benefits.  The veteran and his 
representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003). 
 
